Citation Nr: 1438826	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-40 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 10, 2009 for the grant of service connection for hypertension.

2.  Entitlement to service connection for the great left toe with degenerative joint disease.

3.  Entitlement to service connection for the great right toe with degenerative joint disease and hallux rigidus.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1975 and August 1978 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009, September 2010, and September 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Videoconference Hearing from the RO in Roanoke, Virginia.  A transcript of that hearing is of record.  On the record at the hearing, the Veteran referenced a private treatment record dated March 2014 that he had submitted from a Dr. H. S., as well as two VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for that doctor and another doctor, Dr. C. K.  In this regard, the Veteran's representative indicated that a waiver of consideration by the RO was not associated and that it was the Veteran's intention to have these records reviewed by the RO in conjunction with his claims for the right shoulder condition and the great toes with degenerative arthritis.  

The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  As such, the above referenced records and authorizations shall be remanded to the RO as discussed in further detail below.

Procedurally, in the May 2009 rating decision, the Veteran's claims for the bilateral great toes, hypertension, and a right shoulder condition were denied.  In June 2009, the Veteran submitted a request for reconsideration of this decision.  In August 2009, the RO continued to deny the claims for the bilateral great toes, hypertension, and a right shoulder condition.  In February 2010, the Veteran filed a notice of disagreement (NOD) for the claims for the bilateral great toes and hypertension.  In September 2010, the Veteran was granted service connection for hypertension with a non-compensable evaluation effective February 10, 2009 and provided a statement of the case (SOC) continuing the denial of the claims for the bilateral great toes.  In September 2010, the Veteran filed a NOD for the September 2010 rating decision, arguing for an increased initial evaluation and earlier effective date for hypertension.  In October 2010, the Veteran filed a statement in lieu of a VA Form 9 for the claims for service connection for the bilateral great toes, thus perfecting his appeal with regard to those issues, as well as a claim to reopen the previously denied August 2009 rating decision for the right shoulder condition.  In an April 2012 rating decision, the Veteran was granted an increased initial evaluation for hypertension of 10 percent.  The Veteran did not appeal this decision and, thus, it is not subject to the present appeal.  In September 2012, the RO continued to deny the Veteran's claim for the right shoulder.  The Veteran filed a NOD for the September 2012 rating decision in October 2012 and was provided with a SOC for that issue, as well as the previously appealed issue of an earlier effective date for the grant of hypertension, in September 2013.  The Veteran submitted a VA Form 9 for those issues in October 2013, thus perfecting the appeals accordingly with those remaining claims.

Additionally, the Board notes that the Veteran's claim for the great left toe with degenerative arthritis was originally characterized as a claim to reopen and, thus, subject to a showing of new and material evidence.  However, to this characterization, the Board disagrees.  It is noted that the Veteran originally filed a claim for the great left toe in March 1992.  A rating decision was provided by the RO in November 1992, with notice provide on November 16, 1992.  In April 1993, the Veteran submitted copies of service treatment records that had not previously been considered and the claim was again considered and denied in a September 1993 rating decision by the RO.  The Veteran was notified of this decision on October 5, 1993.  On October 1993, the Veteran filed a NOD.  However, the RO took this statement as a new claim and informed the Veteran in a November 1993 letter that he needed to show new and material evidence in order to reopen his claim.

The Board notes that the Veteran filed his NOD in the same month and year that he received notice of the decision, well within one year.  The September 1993 decision was not final and the Veteran's NOD was timely.  Therefore, the Veteran's claim with regard service connection for the great left toe was still open and pending at the time of the receipt of his May 2008 claim, that is the subject of the current appeal.  As such, the Board deems that new and material evidence is not required for the issue of entitlement to service connection for the great left toe with degenerative arthritis and it shall be considered on the merits accordingly.  The caption on the title page for this issue has been recharacterized to reflect this finding.

On the other hand, the Veteran's claim for entitlement to service connection for a right shoulder condition has been recharacterized as a claim to reopen.  As shall be discussed in further detail below, the Veteran's most recent claim for this issue, from which this present appeal stems, was more than a year after a final prior adjudication for the same issue.  Accordingly, the caption on the title page for this issue has also been recharacterized to reflect this finding.

A review of the Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated October 2010 to March 2013 as well as a copy of the transcript of the Veteran's April 2014 Board hearing.

The issues of entitlement to service connection for a disability manifested by low back pain and for disabilities manifested by bilateral hip pain have been raised by the record, but have not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, these issues are referred to the AOJ for appropriate action and are not a part of the current appeal. 38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for the great right toe with degenerative arthritis and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest date of receipt of a pending claim for service connection for hypertension is March 26, 1992.

2.  At the time of the Veteran's most recent claim for service connection for hypertension in February 2009, the Veteran already had a pending open claim from March 26, 1992 that had not been finally adjudicated by the RO.

3.  The record evidence is in relative equipoise as to whether the left great toe with degenerative arthritis and hallux rigidus had its initial onset during the Veteran's military service.

4.  In a final decision issued in August 2009, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder condition.
 
5.  Evidence added to the record since the final August 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder condition.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 26, 1992, but no earlier, for service connection for hypertension are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for the left great toe with degenerative arthritis and hallux rigidus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.307 (2013).

3.  The August 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted evidence showing entitlement to an earlier effective date, service connection, and whether new and material evidence had been submitted to reopen his claim, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Early Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service. Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnosis of degenerative joint disease associated with his great left toe is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Hypertension

The Veteran contends that he should be entitled to an effective date earlier than February 10, 2009 for the grant of service connection of hypertension.

Great Left Toe

The Veteran contends that his left great toe with degenerative joint disease is related to military service.  In particular, the Veteran has provided statements and testified at his April 2014 Board hearing that he believes that his current toe disability is related to wearing boots in service.  He has stated that his toes begin to cause discomfort in service and that it has continued to present.

A review of the Veteran's service treatment records did not show any treatments or diagnoses for any conditions affecting the feet.  However, on the May 1990 "Report of History" in support of the Veteran's exit physical examination, the Veteran checked "Yes" for the "Foot Trouble" block.  Additionally, it was noted that, at that examination, the Veteran specifically complained of a painful big left toe that has an onset of 1986.

The Veteran was provided with a general VA examination in April 1992.  At that examination, the Veteran complained of pain all the time in the left great toe, although he could not relate an injury.  It was indicated that the Veteran had a history of left toe pain.  Range of motion testing revealed a full range of motion, though there was some discomfort throughout.  An x-ray was provided and revealed degenerative changes at the first metatarsal phalangeal joint

A review of the Veteran's private treatment records reveals that he complained of pain and limitation of motion in his bilateral toes and was diagnosed with hallux rigidus.  These records were absent for a discussion of etiology relating this condition to the Veteran's military service.

A review of the Veteran's VA outpatient treatment records show that he has continued to seek treatment for pain and limitation of motion in his bilateral great toes.  The Veteran has been variously diagnosed with hallux rigidus and degenerative joint disease.

The Veteran was provided with an additional VA examination in September 2013.  It was noted that the Veteran was diagnosed with hallux rigidus and had been since 1992.  The Veteran stated that his bilateral toes began to hurt in service in 1986.  Imaging was provided and revealed degenerative arthritis in both feet.  The examiner opined that the Veteran's hallux rigidus was less likely than not related to military service.  In support, he provided that there was no treatment for a left toe condition in service, rather only complaints of toe pain were shown.  The examiner provided no further rationale as to why the complaints of toe pain themselves could not be related to the Veteran's currently diagnosed hallux rigidus.  

Right Shoulder

The Veteran contends that his right shoulder strain is related to military service.  To this effect, the Veteran has provided statements and testified at his April 2014 Board hearing that he began experiencing symptoms of pain in his right shoulder shortly after entering service.  The Veteran has stated that the condition began during overhead throwing motions.  He has noted that this condition continues to hurt in overhead throwing motions, but also hurts slightly on normal motion as well.

A review of the Veteran's service treatment records revealed that he was diagnosed and treated for left shoulder bursitis in 1983.  In a May 1986 treatment note, it was indicated that the Veteran had been seen for complaints of shoulder pain 5 days earlier.  However, there was no indication given as to which shoulder this referred.  On his July 1968 entrance examination "Report of History," the Veteran indicated that he did not have a painful shoulder.  On his May 1990 separation examination "Report of History" the Veteran did indicate a painful shoulder.  A reference was made to the 1983 diagnosis of right shoulder bursitis.

A review of the Veteran's private treatment records reveals that he has been followed and treated for complaint of right shoulder pain.   In December 1996, the Veteran was seen for complaints of persistent right shoulder pain.  The Veteran was provisionally diagnosed with rule out degenerative joint disease and impingement.  In February 2001, the Veteran was seen for complaints of bilateral shoulder pain, worse in the right than left.  Upon examination, the Veteran was diagnosed with normal bilateral shoulders, with no signs of arthritic, inflammatory, or traumatic changes.  In March 2005, imaging of the Veteran's right shoulder revealed degenerative changes of the distal clavicle.  It was noted that the changes could be due to prior trauma or osteochondroma.   In November 2005, the Veteran was seen for complaints of right shoulder pain, which he claimed has existed for the past 36 years (approximately 1969).   In March 2006, the Veteran was again seen for right shoulder pain, particularly with overhead activity, and diagnosed with periarthritis.  In December 2009 and March 2010, the Veteran was seen for complaints of right shoulder pain and diagnosed with rotator cuff tendonitis.  In April 2010 an x-ray was provided and revealed the presence of arthritis in the right shoulder.  In October 2010, the Veteran was diagnosed with right acromioclavicular joint arthritis, shoulder impingement, and rotator cuff tendonitis.  In August 2011, imaging revealed a normal right shoulder with no fractures or dislocation.  Private treatment records did not indicate any opinions regarding etiology other than referencing the Veteran's subjective history of onset in 1969.

VA outpatient treatment records show that the Veteran has been followed and treated for complaints of right shoulder pain.  In February 2011, the Veteran was seen to establish care for complaints of right shoulder pain.   In April 2011, the Veteran was seen for complaints of right shoulder pain.  The Veteran indicated that he had been told by his private doctor that it was due to arthritis and that the pain had been occurring for months.  The Veteran was diagnosed with right shoulder arthralgia and provided medication to treat.  In March 2013, the Veteran was seen for complaints of right shoulder arthralgias.

The Veteran was provided with a VA examination in June 2012.  The examiner diagnosed the Veteran with right shoulder strain.  The Veteran indicated an onset of 1968, stating that the problem started after first entering the military and was related to overhead throwing activities.  The Veteran stated that overhead throwing activities continue to hurt as well as slight pain with normal activities as well.  Range of motion testing revealed full range of motion for the right shoulder with no pain on movement and no additional pain or loss of motion upon repetition.  Muscle strength and neurological findings were normal.  There was no functional effects related to the Veteran's right shoulder and no effects on occupation.  There was no indication of dislocation or ankyloses.  Most recent imaging revealed a normal right shoulder.  The examiner opined that it was less likely than not that the Veteran's right shoulder strain was related to military service.  In support, he provided that there was no appreciable abnormality on the x-ray conducted on June 2012 and that the Veteran has a normal right shoulder with no limitation of motion.





Analysis

Hypertension

On March 26, 1992, the Veteran filed a claim for service connection for hypertension.  In a rating decision dated November 1992, service connection for hypertension was denied.  The Veteran was notified of this decision on November 16, 1992.  In April 1993, the Veteran submitted copies of service treatment records that had not been available or considered in the November 1992 rating decision.  In a September 1993 rating decision, the RO reconsidered the Veteran's claim for hypertension and continued the previous denial.  The Veteran was provided notice of this decision on October 5, 1993.  In October 1993, the Veteran submitted a statement in which he detailed his disagreement with the findings of the September 1993 rating decision with regard to his claim for hypertension.  The Veteran indicated that he wanted his claim reconsidered and did not specifically title it as a NOD.  However, the Board finds that this document was in fact a NOD, as the Veteran was not making his request on the basis of the submission of new evidence, as he had done in his previous request for reconsideration.  Rather, the Veteran was expressing his dissatisfaction with the outcome of the September 1993 rating decision and requesting for a review, akin to appellate procedures in which a rating officer or decision review officer (DRO) reviews the claim before the Veteran determines whether to perfect an appeal.   Here, the claims file shows that in November 1993, the Veteran was sent a letter informing him, albeit incorrectly, that his request was seen as a claim to reopen and that he must submit new and material evidence.  There is no further response or correspondence from the Veteran until May 2008 when he filed a new claim.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a).

Here, the Veteran was notified of his rating decision on October 5, 1993.  In accordance with 38 C.F.R. § 3.104(a), the Veteran had until October 5, 1994 to file a NOD.  The Board finds that the Veteran did submit a NOD well within the year, in October 1993.  As such, the Veteran's claim should have been reviewed and appropriate appellate procedures should have been followed.  Because the RO failed to properly continue with the adjudication of this claim and afford the Veteran his appropriate appellate rights, it continued in a pending status from that time until present.  As such, when the Veteran filed new claim for hypertension in February 2009, he already had an open claim for that condition dating back to his original claim of March 26, 1992, as the Veteran had continued to follow the appropriate procedures required of him to maintain a continuous prosecution of such claim.

In February 2009, the Veteran filed a new claim for hypertension, which was denied in a May 2009 rating decision.  The Veteran then filed a request for reconsideration on June 2009.  The claim was subsequently reconsidered in an August 2009 rating decision and the denial was continued.  In February 2010, the Veteran filed a notice of disagreement with the August 2009 rating decision.  In a September 2010 rating decision, the RO granted the Veteran service connection for hypertension with an effective date of February 10, 2009, the date of the new claim for hypertension. 

As the September 1993 rating decision never became final, the claim currently on appeal before the Board dates back to that time for service connection for hypertension.  As the Veteran was eventually granted service connection for hypertension, the proper issues before the Board are entitlement to an effective date earlier than February 10, 2009 for the award of service connection for hypertension.

The Board finds that entitlement to service connection for hypertension arose prior to February 10, 2009.  The Veteran filed a claim for service connection hypertension on March 26, 1992 that was still in pending status at the time of the September 2010 rating decision.  Service connection was granted based upon a showing of post-service private treatment records that detailed a diagnosis of hypertension on February 1991, within one year post-service, after a five day blood pressure check occurring in January 1991.  For these reasons, the Veteran is entitled to an effective date of March 26, 1992, the date he initiated the currently open claim, for his service-connected hypertension.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Great Left Toe

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current great left toe with degenerative joint disease is related to his military service.  See 38 U.S.C.A. § 5107(b).  As stated above, the Veteran's service treatment records show that he complained of pain in his great left toe beginning in 1986 at his separation physical examination in May 1990.  Furthermore, at the April 1992 general VA examination, merely 24 months after service, the Veteran continued to complain of pain and discomfort with movement in his great left toe.  X-rays showed evidence of degenerative arthritis.  Since that time, the Veteran has continued to be treated for symptoms related to his great left toe, including diagnoses of hallux rigidus and degenerative joint disease.  

As such, the Veteran has a current disability of hallux rigidus and degenerative joint disease, as shown by the private treatment records, VA outpatient treatment records, and VA examinations.   It is also noted that there was an in-service incurrence as indicated by the Veteran's complaints at his separation examination in July 1990.  Accordingly, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The Board finds that the Veteran has provided competent and credible testimony that the symptoms of his great left toe has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is competent to report his symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  The Board finds that the Veteran's statements are credible, as his assertion of great left toe pain beginning in service and continuing is consistent with the medical record, as service treatment records show consistent complaints of such pain in service and post-service treatment records reveal a diagnosed condition that is also consistent with the Veteran's complaints, thereby reasonably indicating that this is a continuation of the same condition from service.

Although the examiner provided that the Veteran was never specifically diagnosed with a disorder of the great left toe in service, he did not discuss why the Veteran's complaints of toe pain symptoms in service could not be related to the currently diagnosed great left toe with degenerative arthritis and hallux rigidus, in light of the fact that the Veteran had been describing the same symptoms presently as he had during service, including his allegations of continued pain throughout that time period.

The Board finds, for purposes of this issue, that the notation contained in the service treatment records of the Veteran's report that he experienced great left toe pain in service, continuing VA and private treatment for great left toe problems since service, and the diagnoses of a great left toe with degenerative joint disease and hallux rigidus by VA and private examiners since 1992, raise a reasonable doubt as to the incurrence of the Veteran's great left toe disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.1.02, 3.303(b).  In resolving that doubt in the Veteran's favor, the Board concludes that the great left toe with degenerative joint disease and hallux rigidus is of service onset, thereby warranting a grant of service connection for that disability.

Right Shoulder

In an August 2009 rating decision, the RO denied service connection for a right shoulder condition on the basis that the evidence did not show evidence of a current disability.  The evidence considered at the time of the 2009 decision consisted of service treatment records and the Veteran's statements.

In August 2009, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a right shoulder condition was received until October 2010, when VA received his application to reopen such claim.  Therefore, the August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right shoulder condition was received prior to the expiration of the appeal period stemming from the August 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the August 2009 rating decision includes the aforementioned October 2010 claim, private treatment records dated January 1991 to September 2012, VA outpatient treatment records from October 2010 to March 2013, a June 2012 VA examination, transcripts of an April 2014 Board hearing, and the Veteran's subsequent statements. 

Such evidence is new in that it was not previously of record.  Additionally, the Board finds that such is material to the claim.  In this regard, the Veteran's private treatment records shows that he carries current diagnoses of right shoulder impingement, rotator cuff tendonitis, periarthritis, and arthralgia, symptoms of which are also noted in the Veteran's VA outpatient treatment records.  Therefore, as the newly received evidence demonstrates a current disability, which was the basis for the previous denial, as there is some evidence in the Veteran's service treatment records of treatment for a shoulder condition, although the side is not identified, the Board finds that the evidence received since the August 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a right shoulder condition.  See 38 C.F.R. § 3.156(a). 

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right shoulder condition is reopened.


ORDER

An effective date of March 26, 1992 for the grant of service connection for hypertension is granted.

Entitlement to service connection for the great left toe with degenerative joint disease and hallux rigidus is granted

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder condition is reopened.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a right shoulder condition and in light of the Veteran's refusal to waive RO review of evidence submitted in April 2014 for that issue and the claim of entitlement to service connection for the great right toe with degenerative arthritis, a remand is deemed necessary to properly proceed with adjudication.

As discussed above, the Veteran referenced a private treatment record dated March 2014 that he had submitted from a Dr. H. S., as well as two VA Forms 21-4142 Authorization and Consent to Release Information to the VA, for that doctor and another doctor, Dr. C. K.  In this regard, the Veteran's representative indicated that a waiver of consideration by the RO was not associated and that it was the Veteran's intention to have these records reviewed by the RO in conjunction with his claims for the right shoulder condition and the great toes with degenerative arthritis.  

The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans, 327 F.3d at 1339.

Because the Veteran has indicated that these records may provide relevant information with regard to his claims for a right shoulder condition and the great right toe with degenerative arthritis and he has not waived jurisdiction of review by the RO, a remand is necessary to afford the Veteran such an opportunity for review.  Furthermore, because the Veteran has already submitted valid VA Forms 21-4142 and there is no indication in the claims file that any attempts were made to obtain those records, such attempts must now be made.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC should consider the submitted March 2014 private treatment record from Dr. H. S.

2. The AMC should also execute the previously provided VA Forms 21-4142 Authorization and Consent to Release Information to the VA, for Dr. H. S. and Dr. C. K and attempt to obtain those records so identified.

3. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above or as may be deemed warranted by the AOJ, the issues remaining on appeal are to be re-adjudicated.  If the determinations remain adverse to the Veteran, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


